           Case 1:20-cv-00411 ECF No. 1-5 filed 05/11/20 PageID.46 Page 1 of 5




                                Captain Michael Caldwell- MSP Rank & Assignments




January    - May 1990
Graduated from 107th Trooper Recruit School, Class standing 7 out of 1 19 recruits.

March 1990 to April 1994
Trooper   -   Flint Post

April 1994 to March 1998
Resident Trooper        -   Rogers City

Selected as one of the first "Resident Troopers" to be assigned to this location.

March 1998 to January 2005
Sergeant      -   Alpena Post

January 2005 to April 2005
Sergeant      - Flint Post
April2005 to April 2006
F/Lt. Post Commander          -   Alpena

Overall supervision of 35 enlisted and civilian members.

April 2006 to April 2007 (RlF)
Sergeant      -   Alpena Post

Was demoted to Sergeant during the Reduction of Force (RlF) of entire department due to budgetary
restraints.

April 2007 to February 2011
F/Lt. Post Commander          -   Alpena Post

Promoted back to previous position as the Post Commander at Alpena after the budget crisis was over.

February      2O'|.1   to November 2011
F/Lt. Post Commander          -   Alpena and Gaylord Posts

Assigned to command two posts during this period with overall supervision of over 70 enlisted and civilian
members.

November 2011 to February 2013
lnspector, Seventh District
                                                                             EXHIBIT

                                                                       I            f)
          Case 1:20-cv-00411 ECF No. 1-5 filed 05/11/20 PageID.47 Page 2 of 5




members consisting of I posts, 5 Multi-Jurisdictional Drug Task Forces, a Fugitive Apprehension Team,
Deteetive B u rea u;-an da-H ometown€eeurity-Team-
                                                           -
February 2013 to June 2015

Captain   -   Special Operations Division (SOD)

As the SOD Commander I was responsible for the overall supervision of over 300 enlisted and civilian
members of the agency as well as additional local, state, and federal officers assigned to the various
sections and teams within SOD. I successfully managed a division budget of over $25 million for over
three years. ln this position I was required to testify before the Michigan Legislature - House
Appropriations Committee on MSP's proposed budget requests each fiscal year. On multiple occasions, I
was selected to be an Acting Deputy Director of the agency when one of the Deputy Directors was absent
for an extended period of time. One of my many responsibilities in this position was being the Emergency
Manager for the Michigan State Police. This role required me to be present in the State Emergency
Operations Center during emergencies or training drills to manage the resources of the agency and make
decisions on the deployment and utilization of all MSP personnel and assets. A brief description of each
Section within SOD follows below:

    a     Field Support & Aviation Section (FSAS) -Aviation, Bomb Squad, K9, URU, and EST

          FSAS houses all of the department's specialist teams consisting of the Aviation Section with 5
          rotary and fixed wing aircraft. The Bomb Squad with multiple two-man teams spread out across
          the state. The K9 Unit consisting of over 50 handlers and canines at the time, the Undenryater
          Recovery Unit (URU)consisting of 12 divers and over a dozen watercraft, and the Emergency
          Support Team (EST), the MSP's SWAT team with over 50 tactical members and 3 Negotiators at
          posts all over the state.

          MIOC / DSEMIIC

          The Michigan lntelligence Operations Center (MIOC) is the state's Fusion Center. I was
          responsible for the overall supervision of more than 30 local, state, and federal officers and
          intelligence analysts assigned to the center. As a part of my duties I was responsible for
          presenting Governor Rick Snyder with an in-person, top-secret classified security threat analysis
          briefing in the MIOC's SCIF facility on a quarterly basis.

          I still hold a Top-Secret security clearance from the FBI as a result of that assignment.

          The Detroit & Southeastern Michigan lnformation and lntelligence Center (DSEMIIC) is a satellite
          office of the MIOC located in Detroit.

    a     Michigan Cyber Command Center (MC3)

          This was a brand-new unit stood-up under my supervision and direction responsible for
          coordinating the state's cyber security resources, both public and private, to quickly mitigate
          cyber threats to the state's critical infrastructure and the state network operating systems.

          Computer Crimes Section (CCU)

          CCU consists of over 30 local, state, and federal officers and civilians who provide investigative
          support in the seizure, acquisition, and analysis of digital evidence including digital device
          forensic examinations for the law enforcement community.

          Capitol Security Section
          Case 1:20-cv-00411 ECF No. 1-5 filed 05/11/20 PageID.48 Page 3 of 5



          The Capitol Security Section consists of over 15 uniform officers and sergeants responsible for
          providing physical security to all State of Michigan buildings and facilities in the greater Lansing
          area.

          Communications Section

          The Communications Section is a complex multi-faceted section within the agency with over 130
          enlisted and civilian members responsible for all internal and external digital communications
          equipment of the agency to include radios, in-car computers, in-car camera systems, 5 regional
          911 centers located in Lansing, Detroit, Gaylord, Negaunee, and thedepartment's2417 365
          Operations Section which supports all law enforcement agencies within the State of Michigan.



June 2015 to August 2015
Captain   - lntelligence   Operations Division (lOD)

ln June of 2015, Colonel Etue (Ret.) split the Special Operations Division into two separate divisions.
Most of the FSAS sections and teams remained as SOD with the MIOC, DSEMIIC, MC3, CCU, and
Communications forming the new lntelligence Operations Division (lOD). Colonel Etue named me the
Captain of this new division.

During this time, the current Director of the MSP, Colonel Joe Gasper, was a First Lieutenant over the
Governor's Security Detail and was promoted by Colonel Etue to Captain over the new, but much smaller,
SOD Division.

August 2015 to March 2020
Captain   -   Seventh District

ln August of 20151 was offered a lateral move back up to Norther Michigan as the Captain of the Seventh
District after the current Captain retired early due to a medical illness. I accepted and returned to the
Seventh District where I promoted then First Lieutenant Robert (Mike) Hahn to lnspector to be my
assistant Seventh District Commander. Together we were responsible for the overall supervision of over
200 enlisted and civilian members consisting of 4 posts, (the previous 9 posts had been consolidated into
4 posts) 5 Multi-Jurisdictional Drug Task Force Teams, a Fugitive Apprehension Team, a Detective
Bureau, and a Hometown Security Team. For over four years, lnspector Hahn and I consistently lead the
state in most all performance measures tracked for the seven districts that comprised the Field
Operations Bureau, to include crime closure rates, traffic enforcement, the Voluntary Physical Fitness
Assessment participation, and in the State of Michigan Employee's Employee Engagement Survey.

March 2020 to Present

lnspector     - Lansing   Headquarters

ln March ol2019l was unceremoniously demoted back to lnspector and temporarily assigned to Lansing
Headquarters in the State Emergency Operations Center (SEOC) in a position that does not exist with no
defined duties, until further notice.



OTHER NOTEWORTHY ASSIGNMENTS

July 2007 - National Governor's Association Meeting
I was selected as the Operations Chief for the 2007 National Governors Association meeting in Traverse
City. This assignment required the overall supervision and coordination of personnel and assets from
           Case 1:20-cv-00411 ECF No. 1-5 filed 05/11/20 PageID.49 Page 4 of 5



over,lS federaþstate;and loeallaw enforeement=geneies overa two-yearperìod. As Operations€hief-l
was responsible for organizing and completing the event's overall written operations plan, schedules,
timelines, and the after-action reports.

April 2009    -   Hometown Security Team Grant Project
I   was asked to lead a workgroup to research, write, and submit a successful $23 million grant application

and Drugs program to stand up the department's Hometown Security Teams that are still in existence
today.

2010 to 2013      - MSP Leadership Team
During the time I was selected to serve on the department's Leadership Team. The Leadership Team
was a small group of command officers that met regularly with the department's Director and Deputy
Directors to provide input and advice on significant decisions with department-wide impact.

2O'11   to 2012   - Post Operations Statewide Workgroup
ln 2011 I was selected to be the Project Leader on a statewide workgroup tasked with implementing the
Regional Policing Plan (RPP) by consolidating 61 MSP posts down to 29 statewide. RPP was a
significant change in the way that police services are delivered by MSP which was necessary to operate
efficiently following a $19 million cut to MSP's budget in FY2011.

September 20'17      - Hurricane lrma Response
Iwas selected as the Assistant Detail Commander to plan and execute the Michigan State Police's
response to the State of Florida to assist in the response and recovery from Hurricane lrma. The
operations plan called for 70 MSP personnel to travel to the State of Florida to assist authorities there
while remaining self-sustaining for up to four weeks. A mutual-aid request was never received from the
State of Florida so we did not deploy.

September 2018       -   Hurricane Florence Response

Iwas selected as the overall Detail Commander to plan and execute the Michigan State Police's
response to the State of North Carolina to assist in the response and recovery from Hurricane Florence.
The operations plan called for 66 MSP personnel to travelto the State of North Carolina to assist
authorities there while remaining self-sustaining for up to three weeks. A mutual-aid request was never
received from the State of North Carolina so we did not deploy.



EDUCATION

1983 High School Graduate, John F. Kennedy High School, Taylor Ml.

2010 Graduated FBI NationalAcademy, Class242, Quantico VA.

2018 Alpena Community College, Alpena Ml

          Associate in Arts in Criminal Justice, Magna cum laude

2020 American Military University, Charles Town \AA/.

          Current Student    -   Will graduate fall of 2020 with Bachelor of Science in Criminal Justice
           Case 1:20-cv-00411 ECF No. 1-5 filed 05/11/20 PageID.50 Page 5 of 5




1983   -   1987 United States Marine Corps   - Honorably Discharged

AWARDS & RECOGNIT¡ON



MSP Award for Professional Excellence, 1991

MSP Award for Professional Excellence, 2003

MSP Award for Professional Excellence,2012

MSP Award for Professional Excellence, 2013
